Duckworth, Chief Justice.
This action began in the fictitious form of ejectment, and contained a count for mesne profits. An answer having been filed, in which the defendant denied *589possession, disclaimed any title or interest in the property described, and denied receiving any rents or profits from the use of the plaintiff's lands, and the petition haying been amended to add that the plaintiff had conveyed title to another, and “prays that this suit . . . proceed for the recovery of mesne profits only,” the action remains one for mesne profits only, and no longer involves title to land, since the petitioner has abandoned the action for ejectment. Hence, the Court of Appeals and not the Supreme Court has jurisdiction of the writ of error, under authority of Code (Ann.) §§ 2-3704, 2-3708. See Walker v. Zorn, 56 Ga. 35; Parker v. Salmons, 113 Ga. 1167 (39 S. E. 475); Moody v. McHan, 66 Ga. App. 29 (16 S. E. 2d 889).
Argued September 10, 1957
Decided October 15, 1957.
O. J. Tolnas, Preston M. Almand, for plaintiff in error.
Larry V. McLeod, Gardner & Gayner, contra.

Transferred to the Court of Appeals.


All the Justices concur.